PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Sharma et al.
Application No. 16/763,447
Filed: 12 May 2020
For: Monitor and System for Monitoring

:
:
:	NOTICE VACATING PETITION
:
:
:



The purpose of this notice is to advise you that the decision automatically granted by Electronic Filing System (EFS) on August 17, 2021, is hereby VACATED for the reasons indicated below:

The record discloses the following:

■	A Notice of Allowance and Fee(s) Due was mailed on March 2, 2021, to pay the issue fee no later than June 2, 2021 and the Notice Requiring Inventor’s Oath or Declaration mailed December 24, 2020, to file inventors oath or declaration no later than payment of the issue fee. 

■	A Notice of Abandonment was mailed on June 23, 2021, for failure to timely file an inventor’s oath or declaration for each inventor and to timely pay the issue fee.

■	On August 17, 2021, a Petition for Revival Of An Application For Patent Abandoned Unintentionally Under 37 CFR 1.137(a) was filed by EFS and automatically granted by EFS on August 17, 2021.  The petition was accompanied by the issue fee payment of $600 and the petition fee of ($1,050).

However, the applicant failed to submit an oaths or declarations for all of the inventors in the application.  An oath or declaration has not been received for inventor Jalmar Bergman.  The oath or declaration filed on May 12, 2020 was signed as Markus Jalmar Bergman.  Please refer to the Notice mailed December 24, 2020.   

In view of the above, the petition automatically granted by EFS on August 17, 2021, is vacated and the application remains ABANDONED.

A response to this letter must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The petition should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. 



By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web 
www.uspto.gov/ebc/efs_help.html
			(for help using EFS-Web call the 
			 Patent Electronic Business Center
                                     at (866) 217-9197)


Any questions concerning this matter may be directed to the undersigned at (571) 272-4618.  



/KIMBERLY A INABINET/Paralegal Specialist, OPET